ANSTEAD, Judge,
dissenting.
This is a rather bizarre case involving allegations of professional and sexual misconduct by the appellant-physician. While there is substantial, perhaps overwhelming, evidence in the record to sustain the charges against appellant, the fact remains that the hearing officer, in detailed findings, found in the appellant’s favor. Because there is also evidence to support those findings, I would reverse and hold that the Department acted beyond its authority in setting aside the factual conclusions made by the hearing officer. Cf. Glover v. Sanford Child Care, Inc., 429 So.2d 91 (Fla. 5th DCA 1983).